Citation Nr: 1748240	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating for degenerative arthritis of the cervical spine status post C6-7 fusion greater than 10 percent from May 14, 2008 to April 14, 2010.

2. Entitlement to an initial rating for degenerative arthritis of the cervical spine status post C6-7 fusion greater than 20 percent from April 15, 2010 to June 26, 2016.

3. Entitlement to an initial rating for degenerative arthritis of the cervical spine status post C6-7 fusion greater than 30 percent beginning June 27, 2016.

4. Entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service May 1986 to June 2001, from July 2001 to February 2008, and from February 2008 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from the September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a February 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in January 2017 and was remanded for further development.


FINDINGS OF FACT

1. From May 14, 2008 to April 14, 2010, the Veteran had a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  Forward flexion was not limited to 30 degrees or less.  

2. From April 15, 2010 to June 26, 2016, the Veteran's forward flexion of the cervical spine was greater than 15 degrees but not greater than 30 degrees and he had a combined range of motion of the cervical spine not greater than 170 degrees.

3. Beginning June 27, 2016, the Veteran's forward flexion of the cervical spine was less than 15 degrees, but there was no ankylosis. 

4. The Veteran had surgery for his service connected cervical spine disability in October 2015.  The Veteran was able to return to his usual work duties two weeks following the surgery.  


CONCLUSIONS OF LAW

1. From May 14, 2008 to April 14, 2010, the criteria for a rating in excess of 10 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5242-5237). 

2. From April 15, 2010 to June 26, 2016, the criteria for a rating in excess of 20 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5242-5237). 

3. Beginning June 27, 2016, the criteria for a rating in excess of 30 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5242-5237). 

4. The criteria for a temporary total evaluation for convalescence for a service connected disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 4.30 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an increased rating for his cervical spine disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in April 2009.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations have been scheduled in connection with the current claim.  

The record does not indicate that the RO provided the Veteran with the requisite notice prior to the initial adjudication of the Veteran's claim for a temporary total evaluation for convalescence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1).  However, defective notice is not prejudicial if (1) the veteran demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  An August 2017 supplemental statement of the case provided the Veteran with the pertinent laws and regulations, including provisions relating to the elements of a service connection claim, the Veteran's responsibility to present and support a claim for disability benefits, and VA's duty to assist the Veteran in obtaining evidence.   Furthermore, throughout the pendency of this appeal, the Veteran was represented by an accredited attorney.  Based on the above, the Board finds that a reasonable person could be expected to understand what was needed with regard to a claim for a temporary total evaluation for convalescence.  See Sanders, 487 F.3d at 889.  

Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in January 2017.  The purpose of this remand was to schedule the Veteran for a new VA examination.  Upon remand, the Veteran underwent a VA examination in March 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his cervical spine disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).
 
V. Increased Ratings for Cervical Spine Disabilities

The Veteran is currently in receipt of service connection for a cervical spine disability evaluated as 10 percent for the period of May 14, 2008 to April 14, 2010, 20 percent for the period of April 15, 2010 to June 26, 2016, and 30 percent beginning June 27, 2016.  The Veteran's cervical spine disability is currently evaluated under diagnostic codes 5242 (degenerative arthritis of the spine) and 5237 (cervical strain) which both contemplate general ratings for diseases and injuries of the spine based on range of motion, ankylosis of the spine, and other spinal disabilities.

Under diagnostic codes 5237 and 5242, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Under these diagnostic codes, these ratings are to be considered with or without symptoms such as pain, stiffness, or aching in the area of the spine affected.  Id.

Additionally, a higher evaluation of 20 percent is not warranted for intervertebral disc syndrome (IVDS) unless the evidence shows IVDA with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; an evaluation of 40 percent is not warranted unless incapacitating episodes have lasted at least four weeks, but less than six weeks; and a 60 percent evaluation is not warranted unless incapacitating episodes have lasted at least 6 weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Cervical Spine Disability

From May 14, 2008 to April 14, 2010

In April 2008, the Veteran underwent a VA examination.  The examiner stated that the Veran has minimal to moderate diffuse cervical spondylosis with multilevel degenerative disc space narrowing, but no evidence of foraminal stenosis. The Veteran's cervical spine range of motion was as follows: flexion limited to 45 degrees, extension limited to 20 degrees, right and left lateral flexion limited to 30 degrees; and, right and left rotation limited to 40 degrees.  The Veteran's combined range of motion was 205 degrees.  The examiner noted that the Veteran was additionally limited by pain, fatigue, and weakness after repetitive use.

A December 2008 private physical therapy evaluation report noted that the Veteran's cervical spine forward flexion was limited to 35 degrees, extension limited to 40 degrees, side bending to the right limited to 15 degrees, side bending to the left limited at 20 degrees, and left cervical rotation limited to 40 degrees of active movement and 60 degrees for passive movement.

The Board finds that a rating in excess of 10 percent for the Veteran's cervical spine disability for the period of May 14, 2008 to April 14, 2010 is not warranted.  The evidence of record reflects that the Veteran's combined range of motion is greater than 170 degrees but not greater than 335 degrees, thereby warranting a 10 percent rating.  A higher rating under diagnostic codes 5237 and 5242 is not warranted as the Veteran's forward flexion is not 30 degrees or less.  Additionally, a higher rating under diagnostic code 5243 is not warranted as the evidence of record does not reflect that the Veteran had IVDS or any incapacitating episodes due to IVDS.  

Thereby, a rating in excess of 10 percent is not warranted for the period of May 14, 2008 to April 14, 2010.

From April 15, 2010 to June 26, 2016

In April 2010, the Veteran underwent a VA examination.  The Veteran denied any incapacitating episodes of the cervical spine or any flare ups.  The Veteran reported constant pain in his neck, occasional stiffness, muscle spasms, and headaches.  The Veteran's range of motion was as follows: forward flexion limited to 20 degrees; extension limited to 20 degrees; left and right side tilt limited to 15 degrees; and left and right rotation limited to 20 degrees.  The Veteran was noted to be able to rotate his head 45 degrees to both the left and right.  Pain was noted on range of motion, but no additional limitation of motion was noted with repetitive use.  The examiner noted that there was no paraspinous spasm or point tenderness elicited on exam. 

The April 2010 examiner stated that the Veteran had normal muscle mass, strength, and tone in his upper and lower extremities, although there was documented give way weakness in all muscle groups. 

In September 2010, the Veteran underwent another VA examination.  The physician stated that the Veteran has degenerative joint disease and degenerative disc disease of the cervical spine.  The Veteran reported stiffness, weakness, and numbness.  The Veteran stated that he can only walk one-quarter of a mile or for 10-15 minutes.  The Veteran's cervical spine range of motion was noted as follows: forward flexion limited to 20 degrees; extension limited to 25 degrees; left lateral flexion to 15 degrees; right lateral flexion limited to 15 degrees; left lateral rotation limited 30 degrees; and, right lateral rotation limited to 30 degrees.  The examination report noted that the Veteran's range of motion was the same on the first and fifth exercise.  The Veteran was noted to have pain, weakness, tenderness, and abnormal movement after the first range of motion exercise and pain and weakness after the fifth range of motion exercise.  The physician noted that the Veteran does have signs of IVDS and experiences radicular symptoms to the right upper shoulder as a result.  However, no incapacitating episodes due to IVDS were noted.  The Veteran was noted to have general upper extremity weakness and a median nerve diagnosis including carpal tunnel.

The Board finds that a rating in excess of 20 percent for degenerative arthritis of the cervical spine for the period of April 15, 2010 to June 26, 2016 is not warranted.  The Veteran's forward flexion of the spine was greater than 15 degrees but not greater than 30 degrees and his combined range of motion of the cervical spine was not greater than 170 degrees, thereby warranting the continuation of a 20 percent evaluation.  A higher rating of 30 percent, under diagnostic codes 4237 and 5242, is not warranted as the Veteran's cervical spine forward flexion was not 15 degrees or less and the veteran does not have favorable ankylosis of the entire cervical spine.  Additionally, a higher rating under diagnostic code 5243 is not warranted as the Veteran had not had any incapacitating episodes due to his IVDS in the past 12 months. 

Beginning June 27, 2016

In June 2016, the Veteran underwent a VA cervical spine examination.  The examiner diagnosed the Veteran with cervical degenerative disease with bilateral radiculopathy and IVDS.  The Veteran reported no flare-ups of his cervical spine but did report functional loss or impairment due to his cervical spine disability manifested by chronic pain that is increased with repetitive movement, overhead work, and heavy lifting.  The Veteran's cervical spine range of motion was noted as follows: forward flexion limited to 10 degrees; extension limited to 10 degrees; right lateral flexion limited to 15 degrees; left lateral flexion limited to 15 degrees; right lateral rotation limited to 40 degrees; and, left lateral rotation limited to 40 degrees.  There was no evidence of pain with weight bearing.  The examiner noted that the Veteran has bilateral cervical tenderness.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion was noted after three repetitions.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.

The June 2016 examiner stated that he was unable to say without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability with repeated use over a period of time.  The examiner stated that he was unable to say without mere speculation as the Veteran was not currently experiencing a flare-up and that in the absence of a flare up, or after repeated use over time, it would be mere speculation to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.   The examiner noted that the Veteran does have muscle spasms, localized tenderness, and guarding of the cervical spine resulting in an abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran has disturbance of locomotion, less movement due to pain and adhesions, and that he is unable to engage in overhead work and heavy lifting.  The examination report noted normal muscle strength, no muscle atrophy, and no ankylosis of the spine. 

The examiner noted that although the Veteran has IVDS, he has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The June 2016 examiner stated that the Veteran's cervical spine condition does impact his ability to work and that he is unable to engage in manual labor, prolonged standing and walking.  However, the examiner did state that the Veteran is able to engage in sedentary sitting work. 

Pursuant to the Board's January 2017 remand, the Veteran underwent a VA examination in March 2017.  The examiner stated that the Veteran has degenerative disc disease and degenerative joint disease of the cervical spine with a fusion at the C6-7 level as well as intervertebral disc syndrome.  The Veteran reported increased pain and stiffness during flare-ups and stiffness and bilateral hand paresthesias as functional loss.  The Veteran's range of motion was as follows: forward flexion limited to 20 degrees; extension limited to 30 degrees; right lateral flexion limited to 35 degrees; left lateral flexion limited to 35 degrees; right lateral rotation limited to 60 degrees; and left lateral rotation limited to 45 degrees.  The Veteran had a combined range of motion of 225 degrees.  The examination report noted that the Veteran experiences functional loss manifested by decreased flexibility as a result of his range of motion.
The examination report stated that the Veteran experiences pain with weight bearing and that there is localized tenderness over the bilateral paracervical muscles.  The Veteran was able to perform repetitive use testing with at least three repetitions and the examiner stated that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The Board's January 2017 remand asked the examiner to specifically address whether any pain could significantly limit functional ability during flare-ups or during periods of repeated use and to note the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The March 2017 examiner stated that he was unable to say without mere speculation as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or during a flare-up.  The examiner stated that he was unable to answer this question without speculation because the Veteran was not currently experiencing a flare up.  The Board notes that although the examiner did not specifically state why he was unable to say without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use, the Board finds that this omission is not prejudicial to the Veteran.  The inability to state an answer without mere speculation is more probative than the reason why an answer cannot be stated as a higher rating would only be possible under the schedular rating if a specific answer was given, regardless of the reasoning.

The March 2017 examiner noted that the Veteran does not have guarding or muscle spasms of the cervical spine and does not have any muscle atrophy.  The Veteran also demonstrated normal muscle strength for all movements besides right elbow extension and right elbow flexion.  The examiner noted radiculopathy of the left and right upper extremities and nerve root involvement.   Furthermore, the examination report stated that the Veteran has no ankylosis of the spine, but does have intervertebral disc syndrome (IVDS).  However, the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Additionally, the examiner noted that the Veteran's cervical spine disability impacts his ability to work as he is limited in performing repetitive moderate to heavy lifting/pushing/pulling, as well as any overhead work.

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for the period beginning June 27, 2016 is not warranted.  A 30 percent evaluation is continued based on the evidence demonstrating that the Veteran had forward flexion of the cervical spine less than 15 degrees.  The Board notes that the Veteran's March 2017 VA examination showed forward flexion of the cervical spine limited to only 20 degrees, which thereby would only warrant a 20 percent rating.  However, the Board will not disturb the August 2016 rating decision implementing a 30 percent rating for the period beginning June 27, 2016.

A higher rating of 40 percent is not warranted under diagnostic codes 4237 or 5242 as the evidence does not demonstrate that the Veteran has unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  Additionally, although the Veteran has a current diagnosis of IVDS, a higher rating of 40 or 60 percent under diagnostic code 5243 is not warranted as the Veteran has not had any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks (for a 40 percent raging) or at least 6 weeks (for a 60 percent rating) during the past 12 months.  Id.

Therefore, a rating in excess of 30 percent for the period beginning June 27, 2016 is not warranted.

In reaching these conclusions, the Board accepts that the Veteran has flare-ups that include pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for his cervical spine disability.  Although the Board is sympathetic to the Veteran's report of flare-ups in the cervical spine that include pain, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.

Additionally, the Board has taken into consideration the private treatment records that the Veteran has submitted. However, these records do not provide any evidence that warrant higher ratings than those discussed above. 

Finally, the Board notes that the Veteran is already service connected for radiculopathy of both the left and right upper extremities as secondary to his service connected cervical spine disability.  Therefore, the Board notes that any evidence of radiculopathy or nerve-related symptoms are already contemplated under that diagnostic code and the evaluation of the same disability under various diagnoses, known as pyramiding is to be avoided.  38 C.F.R. § 4.14 (2016).

Other Considerations

The Board has considered the applicability of principles set forth in a recent Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds no basis under that case for remanding for a new examination.  The Board notes that the Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a spine disorder.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint." Specifically, the CAVC held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The CAVC also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The CAVC provided two qualifications to this requirement.  First, the CAVC "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The CAVC specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the CAVC "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the CAVC indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the CAVC did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged." The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and non-weight bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a spine than in the knee.  First, the Board notes that there can clearly not be an opposite undamaged joint in the case of a spine disorder as there can be in a knee disorder.  Second, the Board notes that the VA examinations noted the range of motion of the spine in all directions.  Although the examinations in this case did not specify whether the examination was done with active motion or passive motion, or with weight bearing or non-weight bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of spine motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, and lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  

Although it may possible to test passive motion without weight bearing by having the Veteran lie down on a table and have the examiner move the spine by bending the Veterans body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by  passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating. 

Temporary Total Evaluation for Convalescence

The Veteran contends that he is entitled to a temporary total evaluation for convalescence following his October 2015 cervical spine surgery. 

Pursuant to 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total evaluation, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, the application of a body cast, a necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

Pursuant to the Board's January 2017 remand, the March 2017 examiner opined that the Veteran did not experience a period of convalescence following his October 2015 cervical spine surgery as he returned to his usual work duties after only two weeks post-surgery and did not undergo any physical rehabilitation after the surgery.  The Board notes that the Veteran stated in his April 2017 correspondence that he did not undergo any physical therapy following his October 2015 cervical spine surgery because it was specifically recommended to not under physical therapy by his physician.  Additionally, the Veteran stated that he only returned to his usual work duties so quickly after his surgery after taking 8 days of paid time off as well as due to the very limited manual labor he had to perform as part of his usual work duties. 

However, the evidence of record does not contain any other information demonstrating that the Veteran's surgery necessitated at least one month of convalescence.  Therefore, entitlement to a temporary total evaluation for convalescence is not warranted.

TDIU

Additionally, the Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran or the record has not asserted that he is totally unemployable as the result of his service connected disabilities.  The Board does note that the June 2016 and March 2017 VA examinations state that the Veteran does have functional limitations that affect his ability to work.  However, the June 2016 VA examiner specifically stated that the Veteran is able to engage in sedentary work and the March 2017 VA examiner only stated that the Veteran's cervical spine disability impacts his ability to perform moderate to heavy lifting/pushing/pulling and overhead work .  Therefore, the March 2017 examiner did not state that the Veteran is excluded from all types of work, to include sedentary occupations.  Accordingly, the Board concludes that a claim for TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).




ORDER

From May 14, 2008 to April 14, 2010, a rating in excess of 10 percent for degenerative arthritis of the cervical spine is denied.  

From April 15, 2010 to June 26, 2016, a rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.  

Beginning June 27, 2016, a rating in excess of 30 percent for degenerative arthritis of the cervical spine is denied. 

A temporary total evaluation for convalescence following the Veteran's October 2015 cervical spine surgery is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


